

Exhibit 10.5
CONTRACTOR AGREEMENT
    This Contractor Agreement ("Agreement") is entered into this First day of
March, 2015, by and between WPZ GP LLC f/k/a Access Midstream Partners GP L.L.C.
(“WPZ” and together with its affiliates, the “Company”), and J. Michael Stice
(“Contractor”);
1.Contractor Services.    
(a)     Contractor shall provide services to the Company as shall be reasonably
requested from time to time by the Company (the “Services”).
(b)    Contractor is an independent contractor of the Company and shall not, by
virtue of this Agreement or the Services provided, be considered to be an
officer or employee of Company. Contractor shall not have and shall not hold
himself out as having the power or authority to contract in the name of or bind
Company. Contractor shall not make any agreements or representations on behalf
of the Company without the Company’s prior written consent.
(c)    Contractor will not be eligible under this Agreement to participate in
any benefit plans offered by the Company, including, but not limited to the
following: paid time off, qualified retirement plans, group health, dental and
vision plans, equity plans, or any other fringe benefit plans. Notwithstanding
the foregoing, Contractor remains eligible for any benefits to which he would
otherwise be entitled based upon his prior service as an employee of the Company
under the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended,
qualified retirement plans, equity plans, and its retiree medical plan, as
applicable. Contractor shall at all times be treated as an independent
contractor and shall be responsible for, and indemnify the Company against, the
payment of all taxes and contributions, including penalties and interest, with
respect to all amounts paid to him hereunder.
(d)    Contractor’s Services, including his services as a director of WPZ, are
not anticipated to exceed 20% of the average level of services rendered by
Contractor to the Company during the 36-month period immediately preceding
Contractor’s separation date with the Company.
2.    Termination. The Company or Contractor may terminate this Agreement at any
time by giving thirty (30) days’ notice to the other party in accordance with
Paragraph 13. The terms and conditions of this Paragraph 2 and Subparagraph
1(b), Paragraphs 4-10, and Paragraphs 12-13 shall survive the expiration or
termination of this Agreement.



1





--------------------------------------------------------------------------------



3.    Company Payments.
WPZ shall pay Contractor $250 per hour for Services rendered pursuant to this
Agreement (“Company Payments”), provided that if the Agreement is terminated by
Company or Contractor in accordance with Paragraph 2, Contractor will not be
entitled to any Company Payments for Services rendered after the termination of
the Agreement. In addition, WPZ will reimburse Contractor for reasonable and
necessary travel expenses that are approved in advance by Company, including
costs for transportation, meals, and lodging that Contractor may incur in
connection with his performance of Services under this Agreement. Contractor
shall maintain such records as reasonably necessary to properly and adequately
document the accuracy and nature of all time spent performing the Services and
associated expenses. Contractor must submit invoices to WPZ on a monthly basis
within thirty (30) days of the end of the calendar month and, in no event, may
Contractor include on an invoice any fees for Services Contractor performed or
associated expenses that are more than sixty (60) days old. Invoices that
include time or expenses that are greater than sixty (60) days old will not be
paid. Each invoice must list the number of hours billed in fifteen (15) minute
increments.
The Company Payments shall be full compensation for Contractor’s performing the
Services and in exchange for Contractor’s covenants and promises contained in
this Agreement. Each of the Company Payments described above shall be considered
a separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance promulgated thereunder.
If a Company Payment could be made in either of two calendar years, it will be
made in the latter year. 
4.    Confidentiality.
(a)    Contractor shall keep confidential the existence of this Agreement, its
terms, contents, conditions, and negotiations. Contractor will make no
statements or representations relating to the Agreement, except to his attorney
or tax advisor, his spouse, or as may otherwise be allowed or required by law.
(b)    Contractor shall not make use of or disclose, directly or indirectly, any
(i) trade secret or other confidential or secret information of the Company or
(ii) other technical, business, proprietary or financial information of the
Company not available to the public generally or to the competitors of the
Company ("Confidential Information"), except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical available to the general public,
other than as a result of any act or omission of Contractor, (b) is required to
be disclosed by any law, regulation or order of any court or regulatory
commission, department or agency, provided that Contractor gives prompt notice
of such requirement to WPZ to enable the Company to seek an appropriate
protective order, or (c) is necessary to properly perform Contractor's duties
under this Agreement. Contractor shall notify the Company immediately in the
event Contractor becomes aware of any loss or disclosure of any Confidential
Information.



2





--------------------------------------------------------------------------------



(c)    Promptly following the earlier of the expiration of the Contract Period
or the termination of this Agreement by Company or Contractor, Contractor shall
surrender to WPZ all records, memoranda, notes, plans, reports, computer tapes
and software and other documents and data which constitute Confidential
Information which he may then possess or have under his control (together with
all copies) and shall permanently erase all of the Confidential Information from
Contractor’s computer systems Contractor will certify in writing to the Company
that Contractor has complied with the requirements of this Subparagraph 4(c).
(d)    Contractor acknowledges that this Paragraph 4 is a separate agreement,
and the Company is granted the right of specific performance to enforce the
provisions of this Paragraph 4. Contractor also acknowledges that this Paragraph
4 is a material term of this Agreement and that its breach could result in
damage to the Company that may be difficult to ascertain and that upon any such
breach or in reasonable anticipation of any such breach, the Company will be
entitled to an order of any court of competent jurisdiction to enjoin such
breach.    
5.    Binding Effect. By signing this Agreement, the parties agree and
acknowledge that they have carefully read and fully understand the contents of
this Agreement, and that this Agreement has been freely signed by the party
executing this Agreement.
6.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the facts and matters stated in the Agreement and
supersedes any and all prior understandings, agreements or representations or
understandings, whether written or oral, prior to the date of this Agreement.
This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.
7.    Governing Law and Venue. This Agreement and the rights and obligations
shall be construed in all respects in accordance with the internal laws of the
State of Oklahoma without reference to the conflict of laws provisions. Any
litigation concerning this Agreement or the facts or matters described shall be
brought only in a court of competent jurisdiction in Tulsa County, Tulsa,
Oklahoma, and the parties hereby waive personal jurisdiction and any objections
to venue.
8.    Amendment of Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by both Contractor and a duly
authorized representative of WPZ.
9.    Headings. The headings of paragraphs or subparagraphs are included solely
for convenience or reference and will not control the meaning or interpretation
of any of the provisions of this Agreement.



3





--------------------------------------------------------------------------------



10.    Severability. In the event the covenants or agreements are determined by
any court of competent jurisdiction to be invalid or unenforceable by reason of
their extending over too great a geographical area, by reason of their being too
extensive in any other respect, or for any other reason, such covenants shall be
interpreted to extend only over the maximum geographical area as to which they
may be enforceable and/or to the maximum extent in all other respects as to
which they may be enforceable, all as determined by such court. If any such
covenant or agreement is held to be invalid or unenforceable, the other
covenants and agreements will remain in full force and effect.
11.    Notices. Any and all notices required to be sent pursuant to the terms of
this Agreement will be sent by registered or certified mail or be personally
delivered to the parties hereto at the following addresses or such other
addresses as they may designate:
From Contractor to WPZ GP LLC:
WPZ GP LLC f/k/a Access Midstream Partners GP, L.L.C.
One Williams Center
Tulsa OK 74172
Attention: General Counsel


From WPZ GP LLC to Contractor:
J. Michael Stice
11608 Old Mill Road
Oklahoma City, OK 73131


12.     Execution of Counterparts. This Agreement may be executed by the Parties
in separate counterparts (or upon separate signature pages bound together into
one or more counterparts), each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.



4





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 
 
WPZ GP LLC f/k/a Access Midstream Partners GP, L.L.C
 
By: /s/ Robert S. Purgason         
 
Name: Robert S. Purgason         
 
Title: Sr. Vice President - Access      
 
 
 
J. Michael Stice
 
 
 
By: /s/ J.Mike Stice                 
 
Name: J.Mike Stice                 
 
Title: Director__________________________








5



